Exhibit 10.1

 

FLUSHING FINANCIAL CORPORATION

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (“Agreement”) entered into as of February 5, 2016, by and
between Flushing Financial Corporation, a Delaware corporation having its
executive offices at 220 RXR Plaza, Uniondale, New York 11556 (the “Holding
Company”), and Susan K. Cullen (“Officer”).

 

W I T N E S S E T H:

 

WHEREAS, the Holding Company considers the availability of the Officer’s
services to be important to the successful management and conduct of the Holding
Company’s business and desires to secure for itself the availability of her
services; and

 

WHEREAS, for purposes of securing for the Holding Company the Officer’s
continued services, the Board of Directors of the Holding Company (“Board”) has
authorized the proper officers of the Holding Company to enter into an
employment agreement with the Officer on the terms and conditions set forth
herein; and

 

WHEREAS, the Officer is willing to make her services available to the Holding
Company on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations hereinafter set forth, the Holding Company and the Officer hereby
agree as follows:

 

Section 1. Employment.

 

The Holding Company hereby agrees to employ the Officer, and the Officer hereby
agrees to accept such employment, during the period and upon the terms and
conditions set forth in this Agreement.

 

Section 2. Employment Period.

 

(a) Except as otherwise provided in this Agreement to the contrary, the terms
and conditions of this Agreement shall be and remain in effect during the period
of employment (“Employment Period”) established under this section 2. The
Employment Period under this Employment Agreement shall be for a term commencing
on the date hereof and ending on November 21, 2018, plus such extensions as are
provided pursuant to section 2(b) of this Agreement.

 

(b) On or as of July 1, 2017, and on or as of each July 1 thereafter, the
Employment Period shall be extended for one additional year if and only if the
Board shall have authorized the extension of the Employment Period prior to
July 1 of such year and the Officer shall not have notified the Holding Company
prior to July 1 of such year that the Employment Period shall not be so
extended. If the Board shall not have authorized the extension of the Employment
Period prior to July 1 of any such year, or if the Officer shall have given
notice of nonextension to the Holding Company prior to July 1 of such year, then
the Employment Period shall not be extended pursuant to this section 2(b) at any
time thereafter and shall end on the last day of its term as then in effect.

 

 

 



(c) Upon the termination of the Officer’s employment with the Holding Company,
the extensions provided pursuant to section 2(b) shall cease (if such extensions
have not previously ceased).

 

Section 3. Title and Duties.

 

(a) On the date on which the Employment Period commences, the Officer shall hold
the position of Senior Executive Vice President, Treasurer and Chief Financial
Officer of the Holding Company with all of the powers and duties incident to
such position under law and under the by-laws of the Holding Company. During the
Employment Period, the Officer shall: (a) devote her full business time and
attention (other than during weekends, holidays, vacation periods and periods of
illness or approved leaves of absence) to the business and affairs of the
Holding Company and its subsidiaries and use her best efforts to advance the
interests of the Holding Company and its subsidiaries, including reasonable
periods of service as an officer and/or board member of trade associations,
their related entities and charitable organizations; and (b) perform such
reasonable additional duties as may be assigned to her by or under the authority
of the Board. The Officer shall also serve, for no additional compensation other
than the compensation provided in this Agreement, as the Senior Executive Vice
President, Treasurer and Chief Financial Officer of Flushing Bank (the “Bank”)
and in such additional positions with subsidiaries of the Holding Company to
which she may be appointed. The Officer shall have such authority as is
necessary or appropriate to carry out her duties under this Agreement.

 

(b) Upon the termination of the Officer’s employment with the Holding Company
for any reason, the Officer shall be deemed to have resigned from all positions
that the Officer holds as an officer of the Holding Company, the Bank or any of
their respective affiliates, and the Officer agrees to sign any documents
reasonably requested by the Holding Company to confirm or effectuate the
foregoing.

 

Section 4. Compensation.

 

In consideration for services rendered by the Officer under this Agreement:

 

(a) The Holding Company shall pay to the Officer a salary at an annual rate
equal to the greater of (i) $345,000 or (ii) such higher annual rate as may be
prescribed by or under the authority of the Board (the “Current Salary”). The
Officer will undergo an annual salary and performance review on or about January
1 of each year commencing in 2017. The Current Salary payable under this section
4 shall be paid in approximately equal installments in accordance with the
Holding Company’s customary payroll practices.

 

2 

 



(b) The Officer shall be eligible to participate in any bonus plan maintained by
the Holding Company for its officers and employees.

 

Section 5. Employee Benefits and Other Compensation.

 

(a) The Officer shall, during the Employment Period, be entitled to participate
in and receive benefits under the Holding Company’s and the Bank’s employee
benefit plans and programs, as well as such other compensation plans or programs
(whether or not employee benefit plans or programs), as the Holding Company or
the Bank may maintain from time to time, in accordance with the terms and
conditions of such employee benefit plans and programs and compensation plans
and programs and in accordance with the Holding Company’s or Bank’s customary
practices.

 

(b) During the Employment Period, the Holding Company shall provide the Officer
with a monthly car allowance for so long as the Officer continues to own her
current personal automobile, which allowance shall be the exclusive
reimbursement for business use of her vehicle. Once the Officer no longer owns
her current personal automobile, for the balance of the Employment Period, the
Holding Company shall provide the Officer with a suitable automobile for use in
the performance of the Officer’s duties hereunder and shall reimburse the
Officer for all expenses incurred in connection therewith in accordance with
Holding Company policies (but in no event later than the last day of the
calendar year next following the calendar year in which the expenses were
incurred).

 

(c) The Officer shall be entitled, without loss of pay, to vacation time in
accordance with the policies periodically established by the Board for senior
management officials of the Holding Company, which shall in no event be less
than four weeks in each calendar year. Except as provided in section 7(b), the
Officer shall not be entitled to receive any additional compensation from the
Holding Company on account of her failure to take a vacation, nor shall she be
entitled to accumulate unused vacation from one calendar year to the next except
to the extent authorized by the Board for senior management officials of the
Holding Company.

 

Section 6. Working Facilities and Expenses.

 

The Officer’s principal place of employment shall be at the offices of the
Holding Company in Nassau County, New York or at such other location upon which
the Holding Company and the Officer may mutually agree. The Holding Company
shall provide the Officer, at her principal place of employment, with a private
office, secretarial services and other support services and facilities
consistent with her position with the Holding Company and necessary or
appropriate in connection with the performance of her duties under this
Agreement. The Holding Company shall reimburse the Officer for her ordinary and
necessary business expenses, including, without limitation, travel and
entertainment expenses, incurred in connection with the performance of her
duties under this Agreement, upon presentation to the Holding Company of an
itemized account of such expenses in such form as the Holding Company may
reasonably require. Such reimbursements shall be made in accordance with Holding
Company policies (but in no event later than the last day of the calendar year
next following the calendar year in which the expenses were incurred).

 

3 

 



Section 7. Termination with Holding Company Liability.

 

(a) In the event that the Officer’s employment with the Holding Company shall
terminate during the Employment Period on account of:

 

(i) the Officer’s voluntary resignation from employment with the Holding Company
within one year following an event that constitutes “Good Reason,” which is
defined as:

 

(A) the failure of the Holding Company to elect or reelect the Officer to serve
as its Senior Executive Vice President, Treasurer and Chief Financial Officer,
or such other position as the Officer consents to hold;

 

(B) the failure of the Holding Company to cure a material adverse change made by
it in the Officer’s functions, duties, or responsibilities in her position with
the Holding Company, respectively, within sixty days following written notice
thereof from the Officer;

 

(C) the failure of the Holding Company to maintain the Officer’s principal place
of employment at its offices in Nassau County, New York or at such other
location upon which the Holding Company and the Officer may mutually agree;

 

(D) the failure of the Board to extend the Employment Period within the times
provided in section 2(b); provided, however, that such failure shall not
constitute Good Reason until the earlier of 30 days after any determination by
the Board that the Employment Period shall not be so extended or August 1 of
such year;

 

(E) the failure of the Holding Company to cure a material breach of this
Agreement by the Holding Company within sixty days following written notice
thereof from the Officer; or

 

(F) after a Change of Control (as defined in section 10), the failure of any
successor company to the Holding Company to assume this Agreement; or

 

(ii) the discharge of the Officer by the Holding Company for any reason other
than (A) for “Cause” as defined in section 8(b) of this Agreement or (B) the
Officer’s death or “Disability” as defined in section 9(a) of this Agreement;

 

then the Holding Company shall provide the benefits and pay to the Officer as
liquidated damages the amounts provided for under section 7(b).

 

4 

 



(b) Upon the termination of the Officer’s employment with the Holding Company
under circumstances described in section 7(a), the Holding Company shall pay and
provide to the Officer:

 

(i) her earned but unpaid Current Salary as of the date of termination, plus an
amount representing any accrued but unpaid vacation time and floating holidays,
which amounts shall be paid within thirty days of termination; and her earned
but unpaid bonus for the year prior to the year of termination, which shall be
paid at the same time as bonuses for such year are paid to active employees;

 

(ii) (A) if the Officer’s termination of employment occurs after a Change of
Control, a pro rata portion of her bonus for the year of termination, determined
by multiplying the amount of the bonus earned by the Officer for the preceding
calendar year by the number of full months of employment during the year of
termination, and dividing by 12, which amount shall be paid within thirty days
of termination; or (B) if the Officer’s termination of employment occurs prior
to a Change of Control, a pro rata portion of her bonus for the year of
termination, determined by multiplying the amount of the bonus which would have
been earned by the Officer for the year of termination if she had remained in
employment through the end of the year (but only to the extent of achievement of
the applicable performance standards for such year) by the number of full months
of employment during the year of termination, and dividing by 12, which amount
shall be paid at the same time as bonuses for such year are paid to active
employees;

 

(iii) the benefits, if any, to which she is entitled as a former employee under
the Holding Company’s employee benefit plans and programs and compensation plans
and programs, which shall be paid in accordance with the terms of such plans and
programs;

 

(iv) continued health and welfare benefits (including group life, disability,
medical and dental benefits), in addition to that provided pursuant to section
7(b)(iii), to the extent necessary to provide coverage for the Officer for the
Severance Period (as defined in section 7(c)). Such benefits shall be provided
through the purchase of insurance, and shall be equivalent to the health and
welfare benefits (including cost-sharing percentages) provided to active
employees of the Holding Company (or any successor thereof) as from time to time
in effect during the Severance Period. Where the amount of such benefits is
based on salary, they shall be provided to the Officer based on the highest
annual rate of Current Salary achieved by the Officer during the Employment
Period. If the Officer had dependent coverage in effect at the time of her
termination of employment, she shall have the right to elect to continue such
dependent coverage for the Severance Period. The benefits to be provided under
this paragraph (iv) shall cease to the extent that substantially equivalent
benefits are provided to the Officer (and/or her dependents) by a subsequent
employer of the Officer;

 

(v) if the Officer is age 55 or older at the end of the Severance Period, she
shall be entitled to elect coverage for herself and her dependents under the
Holding Company’s retiree medical and retiree life insurance programs. Such
coverage, if elected, shall commence upon the expiration of the Severance
Period, and shall continue for the life of each of the Officer and her spouse
and for so long as any other of her covered dependents remain eligible. The
coverage and cost-sharing percentage of the Officer and her dependents under
such programs shall be those in effect under such programs on the date of the
Officer’s termination of employment with the Holding Company, and shall not be
adversely modified without the Officer’s written consent; and

 

5 

 



(vi) a cash lump sum payment in an amount equal to the Current Salary and bonus
that the Officer would have earned pursuant to sections 4(a) and 4(b),
respectively, if she had continued working for the Holding Company for the
Severance Period (basing such bonus on the average bonus, if any, paid to the
Officer by the Holding Company under section 4(b) of this Agreement for the
three most recent calendar years ended prior to the date of termination, or
total calendar years of employment prior to the date of termination if fewer
than three years).

 

The amount payable pursuant to clause (vi) of this Section 7(b) is contingent on
the execution by the Officer within 45 days following termination of employment
of a general release (and the expiration of any applicable revocation period) in
such form as may be provided by the Holding Company and will be paid on the 60th
day following termination of employment. Benefits under clauses (iv) and (v) of
this Section 7(b) will be continued immediately following termination of
employment but will cease if the Officer does not sign the release within 45
days of termination (or revokes the release during any applicable revocation
period). The lump sum payable pursuant to clause (vi) of this section 7(b) is to
be paid in lieu of all other payments of Current Salary and bonus provided for
under this Agreement relating to the period following any such termination and
shall be payable without proof of damages and without regard to the Officer’s
efforts, if any, to mitigate damages. The Holding Company and the Officer hereby
stipulate that the damages which may be incurred by the Officer following any
such termination of employment are not capable of accurate measurement as of the
date first above written and that the payments and benefits provided under this
section 7(b) are reasonable under the circumstances as a combination of
liquidated damages and severance benefits. The Officer shall not be entitled to
any payment under this Agreement to make up for benefits that would have been
earned under the Bank’s 401(k) Savings Plan and Supplemental Savings Incentive
Plan (SSIP) or the Holding Company’s 2014 Omnibus Incentive Plan had she
continued working for the Holding Company for the Severance Period.

 

(c) For purposes of this section 7, the Severance Period means a period of 24
months.

 

Section 8. Other Terminations.

 

(a) In the event that the Officer’s employment with the Holding Company shall
terminate during the Employment Period on account of:

 

(i) the discharge of the Officer by the Holding Company for Cause; or

 

6 

 



(ii)the Officer’s voluntary resignation from employment with the Holding Company
for reasons other than those constituting a Good Reason;

 

then the Holding Company shall have no further obligations under this Agreement,
other than (A) the payment to the Officer of her earned but unpaid Current
Salary as of the date of the termination of her employment, which amounts shall
be paid within thirty days of termination; and (B) the provision of such other
benefits, if any, to which she is entitled as a former employee under the
Holding Company’s employee benefit plans and programs and compensation plans and
programs, which shall be paid in accordance with the terms of such plans and
programs.

 

(b) For purposes of this Agreement, the term “Cause” means the Officer’s
(i) willful failure to perform her duties under this Agreement and failure to
cure such failure within sixty days following written notice thereof from the
Holding Company, or (ii) intentional engagement in dishonest conduct in
connection with her performance of services for the Holding Company or its
subsidiaries or conviction of a felony.

 

Section 9. Disability or Death.

 

(a) The Officer’s employment with the Holding Company may be terminated for
“Disability” if the Officer shall become disabled or incapacitated during the
Employment Period to the extent that she has been unable to perform the
essential functions of her employment for 270 consecutive days, subject to the
Officer’s right to receive from the Holding Company following her termination
due to Disability the following percentages of her Current Salary under
section 4 of this Agreement: 100% for the first six months, 75% for the next six
months and 60% thereafter for the remaining term of the Employment Period (less
in each case any benefits which may be payable to the Officer under the
provisions of disability insurance coverage in effect for Holding Company
employees), which shall be paid in accordance with the Holding Company’s
customary payroll practices. In addition, the Officer shall receive a cash lump
sum equal to her earned but unpaid bonus for the year prior to the year of
termination, which shall be paid at the same time as bonuses for such year are
paid to active employees.

 

(b) In the event that the Officer’s employment with the Holding Company shall
terminate during the Employment Period on account of death, the Holding Company
shall promptly (but in any event within ninety days of the date of death) pay
the Officer’s designated beneficiaries or, failing any designation, her estate a
cash lump sum payment equal to her earned but unpaid Current Salary. In
addition, the Holding Company shall pay the Officer’s designated beneficiaries
or, failing any designation, her estate her earned but unpaid bonus for the year
prior to the year of termination, which shall be paid at the same time as
bonuses for such year are paid to active employees.

 

(c) In the event of the Officer’s termination of employment on account of death
or Disability prior to a Change of Control, the Compensation Committee of the
Holding Company may, in its sole discretion, award the Officer a bonus for the
year of termination, in an amount determined by such Committee either at the
time of termination of employment or at the time bonuses to active employees are
awarded, in which case the Holding Company shall pay such bonus to the Officer
or, in the event of death, her designated beneficiaries or estate, as the case
may be, promptly (but in any event within thirty days) after it is awarded. In
the event of the Officer’s termination of employment on account of death or
Disability after a Change of Control, the Holding Company shall promptly (but in
any event within thirty days after termination) pay the Officer or, in the event
of death, her designated beneficiaries or estate, as the case may be, a pro rata
portion of her bonus for the year of termination, determined by multiplying the
amount of the bonus earned by the Officer for the preceding calendar year by the
number of full months of employment during the year of termination, and dividing
by 12.

 

7 

 



Section 10. Change of Control.

 

For purposes of this Agreement, the term “Change of Control” means:

 

(a) the acquisition of all or substantially all of the assets of the Bank or the
Holding Company by any person or entity, or by any persons or entities acting in
concert;

 

(b) the occurrence of any event if, immediately following such event, a majority
of the members of the Board of Directors of the Bank or the Holding Company or
of any successor corporation shall consist of persons other than Current Members
(for these purposes, a “Current Member” shall mean any member of the Board of
Directors of the Bank or the Holding Company as of the date of this Agreement
and any successor of a Current Member whose nomination or election has been
approved by a majority of the Current Members then on the Board of Directors);

 

(c) the acquisition of beneficial ownership, directly or indirectly (as provided
in Rule 13d-3 of the Securities Exchange Act of 1934 (the “Act”), or any
successor rule), of 25% or more of the total combined voting power of all
classes of stock of the Bank or the Holding Company by any person or group
deemed a person under Section 13(d)(3) of the Act; or

 

(d) the consummation of a merger or consolidation of the Bank or the Holding
Company with another corporation where the stockholders of the Bank or the
Holding Company, immediately prior to the merger or consolidation, would not
beneficially own, directly or indirectly, immediately after the merger or
consolidation, shares entitling such stockholders to 50% or more of the total
combined voting power of all classes of stock of the surviving corporation.

 

Section 11. Excise Tax.

 

The Officer shall bear all expense of, and be solely responsible for, any excise
tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended, or
any similar tax that may hereafter be imposed (such excise tax being the “Excise
Tax” and such code being the “Code”); provided, however, that any payment or
benefit received or to be received by the Officer (whether payable under the
terms of this Agreement or any other plan, arrangement or agreement with the
Holding Company or its subsidiaries) (collectively, the “Payments”) that would
constitute a “parachute payment” within the meaning of Section 280G of the Code,
shall be reduced to the extent necessary so that no portion thereof shall be
subject to the Excise Tax but only if, by reason of such reduction, the net
after-tax benefit received by the Officer exceeds the net after-tax benefit that
would be received by the Officer if no such reduction was made.

 

8 

 



The “net after-tax benefit” shall mean (a) the Payments the Officer receives or
are then entitled to receive from the Holding Company or its subsidiaries that
would constitute “parachute payments” within the meaning of Section 280G of the
Code, less (b) the amount of all federal, state and local income and employment
taxes payable by the Officer with respect to the foregoing calculated at the
highest marginal income tax rate for each year in which the foregoing shall be
paid to the Officer (based on the rate in effect for such year as set forth in
the Code as in effect at the time of the first payment of the foregoing), less
(c) the amount of Excise Tax imposed with respect to the payments and benefits
described in the preceding paragraph.

 

Section 12. Restrictive Covenants.

 

(a) The Officer agrees that at all times during her employment and for a period
of one year thereafter, the Officer will not, directly or indirectly, (i)
solicit for employment, recruit or hire, either as an employee or a consultant,
any employee, consultant or independent contractor of the Holding Company or any
of its subsidiaries who was an employee, consultant or independent contractor of
the Holding Company or any of its subsidiaries at any time during the 12 months
preceding or following the Officer’s termination of employment, (ii) induce or
attempt to induce any employee, consultant or independent contractor of the
Holding Company or any of its subsidiaries who was an employee, consultant or
independent contractor of the Holding Company or any of its subsidiaries at any
time during the 12 months preceding or following the Officer’s termination of
employment, to terminate his or her employment with, or otherwise cease his or
her relationship with, the Holding Company or its subsidiaries, or (iii)
solicit, interfere with, divert or take away or attempt to interfere with,
divert or take away, the business or patronage of (A) any of the clients,
customers or accounts of the Holding Company or any of its subsidiaries at the
time of the Officer’s termination of employment, or (B) prospective clients,
customers or accounts of the Holding Company or any of its subsidiaries at any
time during the 12 months preceding the Officer’s termination of employment the
solicitation of which the Officer had knowledge at the time of her termination
of employment.

 

(b) The Officer acknowledges that in the performance of her duties under this
Agreement, the Officer may learn confidential or proprietary information about
the Holding Company and its subsidiaries or third parties. Confidential or
proprietary information includes, among other things, any nonpublic information
concerning the Holding Company or its subsidiaries, including their respective
business, financial performance, marketing or strategic plans, customers, and
product pricing information, as well as any nonpublic information provided by a
third party with the expectation that the information will be kept confidential
and used solely for the business purpose for which it was conveyed
(collectively, “Confidential Information”). The Officer agrees that at all times
during her employment and thereafter, the Officer shall not disclose any
Confidential Information to others outside of the Holding Company or its
subsidiaries or use such information for her own or someone else’s benefit. The
Officer agrees that such Confidential Information may be disclosed within the
Holding Company or its subsidiaries only to those individuals who need the
information to carry out their business responsibilities.

 

9 

 



(c) While employed by the Holding Company and for a period of seven (7) years
thereafter, the Officer shall not, directly or indirectly, make or publish any
disparaging statements (whether written or oral) regarding the Holding Company
or its subsidiaries, or the affiliates, directors, officers, agents, principal
stockholders or customers of any of them. Notwithstanding the foregoing, the
Officer shall not be prohibited from making any truthful statements in
connection with any court proceedings.

 

(d) The Officer acknowledges and agrees that the restrictions contained in this
section 12 are reasonable and necessary protection of the immediate interests of
the Holding Company, and any violation of these restrictions would cause
substantial injury to the Holding Company and that the Holding Company would not
have entered into this Agreement without receiving the protective covenants
contained in this section 12. In the event of a breach or a threatened breach by
the Officer of these restrictions, the Holding Company will be entitled to an
injunction restraining the Officer from such breach or threatened breach
(without the necessity of providing the inadequacy as a remedy of money damages
or the posting of bond); provided, however, that the right to injunctive relief
will not be construed as prohibiting the Holding Company from pursuing any other
available remedies, whether at law or in equity, for such breach or threatened
breach.

 

Section 13. No Effect on Employee Benefit Plans or Compensation Programs

 

Except as expressly provided in this Agreement, the termination of the Officer’s
employment during the term of this Agreement or thereafter, whether by the
Holding Company or by the Officer, shall have no effect on the rights and
obligations of the parties hereto under the Holding Company’s employee benefit
plans or programs or compensation plans or programs (whether or not employee
benefit plans or programs) that the Holding Company may maintain from time to
time.

 

Section 14. Successors and Assigns.

 

This Agreement will inure to the benefit of and be binding upon the Officer, her
legal representatives and estate or intestate distributees, and the Holding
Company and its successors and assigns, including any successor by merger or
consolidation or a statutory receiver or any other person or firm or corporation
to which all or substantially all of the assets and business of the Holding
Company may be sold or otherwise transferred.

 

Section 15. Notices.

 

Any communication to a party required or permitted under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:

 

If to the Officer, at her residence address most recently filed with the
Company.

 

10 

 



If to the Holding Company:

 

Flushing Financial Corporation

220 RXR Plaza

Uniondale, New York 11556

Attention: Corporate Secretary

 

Section 16. Severability.

 

A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.

 

Section 17. Waiver.

 

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.

 

Section 18. Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
Agreement.

 

Section 19. Governing Law.

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without reference to conflicts of law
principles.

 

Section 20. Headings.

 

The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.

 

Section 21. Entire Agreement; Modifications.

 

This instrument contains the entire agreement of the parties relating to the
subject matter hereof and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof by and between the Holding Company and the Officer. No modifications of
this Agreement shall be valid unless made in writing and signed by the parties
hereto.

 

11 

 



Section 22. Funding.

 

The Holding Company may elect in its sole discretion to fund all or part of its
obligations to the Officer under this Agreement; provided, however, that should
it elect to do so, all assets acquired by the Holding Company to fund its
obligations shall be part of the general assets of the Holding Company and shall
be subject to all claims of the Holding Company’s creditors.

 

Section 23. Required Regulatory Provisions.

 

Notwithstanding any other provision of this Agreement to the contrary, any
payments made to the Officer pursuant to this Agreement or otherwise are subject
to and conditioned upon their compliance with 12 U.S.C. section 1828(k) and any
regulations promulgated thereunder.

 

Section 24. Indemnification

 

The Holding Company shall indemnify the Officer to the full extent permitted by
applicable law with respect to the services performed by her under this
Agreement (including without limitation her services in connection with the
preparation and filing of the annual report on Form 10-K for the 2015 fiscal
year) in accordance with the terms of the Holding Company’s charter and By-Laws
and the Indemnity Agreement dated August 10, 2015 between the Bank, the Holding
Company and the Officer.

 

Section 25. Compliance with Section 409A

 

(a) Notwithstanding the provisions of sections 7, 8 and 9, if the Officer is a
specified employee within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), as determined by the Board in
accordance with the election made by the Holding Company for determining
specified employees, any amounts payable under sections 7, 8 or 9 (and any other
payments to which the Officer may be entitled) which constitute “deferred
compensation” within the meaning of Section 409A and which are otherwise
scheduled to be paid during the first six months following the Officer’s
termination of employment (other than any payments that are permitted under
Section 409A to be paid within six months following termination of employment of
a specified employee) shall be suspended until the six-month anniversary of the
Officer’s termination of employment (or the Officer’s death if sooner), at which
time all payments that were suspended shall be paid to the Officer (or her
estate) in a lump sum, together with interest on each suspended payment at the
prime rate (as reported in the Wall Street Journal) from the date of suspension
to the date of payment.

 

(b) Payment or reimbursement of each of the business expense payments or other
reimbursements called for by this Agreement with respect to any calendar year
shall not affect the amount eligible for payment or reimbursement in any other
calendar year, and such payments and reimbursements may not be exchanged for
cash or another benefit.

 

(c) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” (within the meaning of Code
Section 409A).

 

12 

 



(d) For purposes of Section 409A, each payment under sections 7, 8 or 9 (and
each other severance plan payment) will be treated as a separate payment.

 

(e) It is intended that this Agreement comply with the provisions of Section
409A and the regulations and guidance of general applicability issued thereunder
so as to not subject the Officer to the payment of additional interest and taxes
under Section 409A, and in furtherance of this intent, this Agreement shall be
interpreted, operated and administered in a manner consistent with these
intentions.

 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the day and
year first above written.

 

 



  FLUSHING FINANCIAL CORPORATION           By: /s/ John R. Buran   Name:  John
R. Buran
Title:    President and CEO           /s/ Susan K. Cullen   Susan K. Cullen

 

 

 

 

13

--------------------------------------------------------------------------------

